FILE COPY




                                  COURT OF APPEALS
                                   SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                   CLERK
 TERRIE LIVINGSTON                  TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                         401 W. BELKNAP, SUITE 9000
JUSTICES                               FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                              LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                    GENERAL COUNSEL
  BILL MEIER                                FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                          www.txcourts.gov/2ndcoa



                                          July 1, 2015

    Steven Todd Jumes                                  Debra A. Windsor
    Varghese & Smith                                   Assistant District Attorney
    420 Throckmorton #200                              401 W. Belknap St.
    Fort Worth, TX 76102                               Fort Worth, TX 76196-0201
    * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00445-CR
                                          02-14-00446-CR
                                          02-14-00447-CR

                 Trial Court Case Number:      1368270D
                                               1350042D
                                               1350041D

    Style:       Michael Raynard Speace Jr.
                 v.
                 The State of Texas
    no
          Please take note that no oral argument was requested by either party in
    the above case and the case will be submitted without oral argument on
    Wednesday, July 22, 2015, before a panel consisting of Chief Justice
    Livingston, Justice Gardner and Justice Sudderth. This panel is subject to
    change by the court. See Tex. R. App. P. 39.8.

                                                          Respectfully yours,

                                                          DEBRA SPISAK, CLERK


                                                          By: Rene Wallace, Deputy Clerk